Citation Nr: 1533150	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-41 968	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  He testified at a hearing before the Board in November 2011.  A copy of the transcript is of record.  The judge who presided at the Board hearing has since retired.  In October 2013, he was informed of his right to another hearing but declined.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Entitlement to service connection for a back disorder was granted in an April 2015 rating decision, and there is no longer a case or controversy as to this issue.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a back disorder because that issue has been granted and rendered moot. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

This issue has previously been before the Board on several occasions.  In most relevant part, in a May 2014 decision the Board denied entitlement to service connection for a back disorder, but granted entitlement to a right hip disability.  The Veteran timely appealed the denial of service connection for a back disorder to the Veterans Claims Court.  In a February 2015 Joint Motion for Remand (JMR), the Court Clerk vacated the Board's decision and remanded the issue for a new examination.

However, in the meantime, the Veteran filed a new claim for service connection for back disorder secondary to his newly-granted service-connected right hip disability in July 2014.  In April 2015, the RO granted entitlement to service connection for back disorder under the theory of secondary service connection, and assigned a 10 percent rating effective July 21, 2014, the date of the secondary claim.  

Accordingly, entitlement to service connection for back disorder has already been established.  As such, there no longer remains any allegation of fact or law for appellate consideration regarding the issue on appeal, and this appeal is rendered moot.  38 U.S.C.A. § 7105.  The appeal is therefore dismissed.


ORDER

The issue of entitlement to service connection for a back disorder is moot, and the issue is dismissed for lack of jurisdiction.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


